DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/079,789 application filed August 24, 2018, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-5, 7-9, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (WO 2015/000848) in view of Oballa et al (US 2007/0062848 A1) and Aubrens et al (WO 2015/128018).
Note that Ward et al is equivalent to US 2016/0369187 A1, and Aubrens et al is equivalent to US 2017/0058214 A1.  The following discussions of Ward et al and Aubrens et al will refer to the aforementioned United States publications.
Ward et al discloses a method for the production of LPG 213 and BTX 600 [figure 4] from a series of hydrocracking reactors, which hydrocracking reactors include an aromatic ring opening unit 22 [see paragraph 0057: “[t]he ‘aromatic ring opening unit’ refers to a refinery unit wherein the aromatic ring opening process is performed. Aromatic ring opening is a specific hydrocracking process that is particularly suitable for converting a feed that is relatively rich in aromatic hydrocarbon having a boiling point in the kerosene and gasoil boiling point range”] and a gasoline hydrocracker 24.  The feed to the aromatic ring opening unit is in the kerosene and gas oil boiling range, in which the former has “a boiling point range of about 180-270o C., more preferably of about 190-260o C. Preferably, the term ‘gasoil’ as used herein relates to the petroleum fraction obtained by crude oil distillation having a boiling point range of about 250-360o C., more preferably of about 260-350o C” [paragraph 0041].  Note that n-C12 has a normal boiling point ranging from 214-218o C while tetralin (C10H12) has a normal boiling point ranging from 206-208o C and naphthalene (C10H8) has a normal boiling point of 218o C.  Therefore, it is obvious to one of ordinary skill in the art that the kerosene and gasoil boiling range hydrocarbons delivered to the aromatic ring opening unit 22 comprises at least C10-C12 hydrocarbons and bicyclic hydrocarbons.  The aromatic ring opening unit is “operated at a temperature of 200-600o C., preferably 300-400o C., a pressure of 3-35 MPa…together with 5-20 wt-% of hydrogen (in relation to the hydrocarbon feedstock)” [paragraph 0057].  The catalyst for use in the aromatic ring opening unit is “a dual functional catalyst active for both hydrogenation-dehydrogenation and ring cleavage, wherein said aromatic ring saturation and ring cleavage may be performed. Catalysts used in such processes comprise one or more elements selected from the group consisting of Pd, Rh, Ru, Ir, Os, Cu, Co, zeolites” [see prior citation].  The gasoline hydrocracker 24 “conditions include a temperature of 300-580o C….a pressure of 0.3-5 MPa gauge, more preferably at a pressure of 0.6-3 MPa gauge…[and] a Weight Hourly Space Velocity (WHSV) of 0.1-10 h-1, more preferably at a Weight Hourly Space Velocity of 0.2-6 h-1” [paragraphs 0093-0095; see also paragraph 0096].  
Ward et al does not appear to explicitly disclose the composition of the catalyst used in the aromatic ring opening unit 22, which corresponds to the first hydrocracking catalyst of the instant application, or the composition of the catalyst used in the gasoline hydrocracker 24.
However, with respect to the former, Oballa et al, which is concerned with aromatic ring opening processes (including ring cleavage) conducted at temperatures from 300 to 500o C and pressures from 2 to 10 MPa [paragraph 0023; compare to the aromatic ring opening conditions of Ward discussed above], discloses “[t]he cleavage reaction takes place in the presence of a catalyst comprising a metallic component and a support as described below. The catalyst preferably comprises one or more metals selected from the group consisting of Pd, Rh, Ru, Ir, Os, Cu, Co, Ni, Pt, Fe, Zn, Ga, In, Mo, W or V…In the catalyst for the ring cleavage process the metals may be used in an amount from 0.0001 to 5, preferably from 0.05 to 3, most preferably from 1 to 3 weight % of the metal based on the total weight of the catalyst (e.g. support and metal)…The ring cleavage catalyst is typically used on a support selected from the group consisting of aluminosilicates, silicoaluminophosphates, gallosilicates and the like….Preferably, the support for the ring cleavage catalyst is selected from the group consisting of mordenite, cancrinite, gmelinite, faujasite and clinoptilolite and synthetic zeolites, the foregoing supports are in their acidic form (i.e. the acid or acidic component of the ring cleavage catalyst). The synthetic zeolites have the characteristics of ZSM-5, ZSM-11, ZSM-12, ZSM-23, MCM-22, SAPO-40, Beta,…The hydrogenation metal component is exchanged into the pores or impregnated on the zeolite surface in amounts indicated above” [paragraphs 0031-0034].  Furthermore, “[p]referred zeolites have an intermediate pore size typically from about 5 to 10 angstroms” and “the ratio y/x [i.e., the silica/alumina ratio—Examiner’s insertion] may range from 1 to 100” [paragraph 0035].
prima facie obvious [see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297].  Therefore, the invention as a whole would have been prima facie obvious.  Oballa et al also discloses “a weight hourly space velocity (WHSV) ranging from 0.1 to 1x103 h-1, typically from 0.2 to 2 h-1 for a concurrent or combined process (carried out in the same reactor) and typically from 1x102 h-1 to 1x103 h-1 for a consecutive process carried out in sequential reactors” [paragraph 0021].
Ward et al also does not appear to explicitly disclose the pore size and SiO2/Al2O3 ratio of the gasoline hydrocracker catalyst.
However, Aubrens et al, which is concerned with gasoline hydrocracking of a product derived from an aromatic ring opening unit, which hydrocracking conditions include “a temperature of 400-580o C., a pressure of 0.3-5 MPa gauge and a Weight Hourly Space Velocity of 0.1-20 h-1” [paragraph 0058; note the similarity of said conditions to those of Ward et al], discloses that the “hydrocracking catalyst comprises 0.1-1 wt-% hydrogenation metal in relation to the total catalyst weight and a zeolite having a pore size of 5-8 Å and a silica (SiO2) to alumina (Al2O3) molar ratio of 5-200…The hydrogenation metal preferably is at least one element selected from Group 10 of the periodic table of Elements, most preferably Pt. The zeolite preferably is MFI” [paragraph 0056].
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the gasoline hydrocracking of Ward et al with the catalyst of Aubrens et al for the same reason discussed previously; i.e., the obviousness of a known material based on its suitability for its intended use.  Therefore, the invention as a whole would have been prima facie obvious.
With respect to the H2:HC molar ratios, it would have been obvious that said ratio is at least one to preclude partial ring saturation, partial ring cleavage, and partial hydrocracking.  Note that Ward et al is not directed to partial conversion of reactants.

With respect to claims 8 and 9, said claims cover all possible alternatives (“wherein a space or an inert layer is present between the first catalyst layer and the second catalyst layer” and “wherein the first catalyst layer is in contact with the second catalyst layer” or alternatively, wherein a space or inert layer is present or not present) and since there are only two possible alternatives, absent evidence to the contrary, at least one of said options would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 6, 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 6, the feedstock taught by Ward et al and discussed above is a heavier feedstock than those recited in the instant claim.  With respect to claims 10 and 12, none of the aforementioned references discloses an amorphous alumina support for hydrocracking.  With respect to claim 14, Ward et al does not disclose contacting a C6+ product with a third hydrocracking catalyst comprising “0.01-1 wt-% hydrogenation metal in relation to the total catalyst weight and a zeolite having a pore size of 5-6 A and SiO2/Al203 ratio of 5-200.”  Additionally, the purpose of Ward et al appears to be the production of “chemicals-grade BTX” [paragraph 0093] or the production of benzene by hydrodealkylation [paragraph 0099].  However, the hydrodealkylation .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The American Petroleum Institute Petroleum HPV Testing Group in “KEROSENE/JET FUEL CATEGORY ASSESSMENT DOCUMENT” (paper submitted to the U.S. Environmental Protection Agency on September 21, 2010), which discloses “the major components of all kerosenes are branched and straight chain paraffins and naphthenes (cycloparaffins), which normally account for at least 70% by volume. Aromatic hydrocarbons in this boiling range, such as alkylbenzenes (single ring) and alkylnaphthalenes (double ring) do not normally exceed 25% by volume of kerosene streams” [see 1st paragraph on page 9]; that is, single and double ring aromatics may comprise up to 25 volume % of kerosene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772      
April 13, 2021